DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
 
Status of Claims
This Office Action is in response to Applicant’s Response dated March 16, 2022. Claims 1, 4-8, 18, 24-27, 30, and 33-35 are presently pending and are presented for examination, 2-3, 22-23, and 31-32 are canceled, and claims 9-17, 19-21, 28-29, and 36-37 stand withdrawn. 

Response to Amendments
In response to Applicant’s Amendments filed March 16, 2022, Examiner maintains the previous claim interpretation under 35 U.S.C. 112(f); withdraws all of the previous rejections under 35 U.S.C. 103; and maintains the remaining previous prior art rejections under 35 U.S.C. 103.

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 

Applicant argues that Urano fails to disclose wherein the safety operation comprises initiating the autonomous mode, and the corresponding system is the autonomous driving system; and wherein the safety operation comprises switching the vehicle to the non- autonomous mode and the corresponding system is the autonomous driving system; see Response at p. 12. More specifically, Applicant argues that the traveling plan disclosed by Urano cannot be considered “the safety operation” as defined in amended claim 1; see Response at p. 13. Examiner respectfully disagrees. First, Applicant’s specification gives examples of a safety operation which include initiating autonomous driving, switching to a non-autonomous mode, sending driving information to an external system, warning a driver, performing autonomous driving, heightening sensitivity of a sensor, turning on more sensors, reducing speed, disabling a sensor, adjusting a parameter of a sensor, sending a message, or other operations; see at least Applicant’s Specification at [0023]-[0026], [0050], [0052], [0056], [0066], and [0078]. Examiner notes that, in view of the specification and under a broadest reasonable interpretation, any operation in manual or autonomous mode and/or switching between the modes may be considered a safety operation. Urano at least teaches switching between autonomous and non-autonomous modes which would be considered a safety operation. Because Urano does in fact teach a safety operation, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant argues that Urano does not teach a safety operation in the same way the present specification teaches a safety operation; see Response at p. 13. More specifically, Applicant refers to [0078] of the present specification which includes only a couple of the many definitions, cited above, for a safety operation found in Applicant’s Specification; see Response at p. 13. For the same reasons, described above, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant argues that the principles between the switching between the autonomous and non-autonomous modes of Urano are different than in the present application; see Response at p. 14. Specifically, Applicant argues that the switching in Urano is based on the operation amount T of the driver’s driving operation while claim 1 requires determining the requirement based on three indexes and that those indexes are misinterpreted by Examiner; see Response at p. 14. In contrast to Applicant’s assertion that driver input cannot correspond to the safety operation, Examiner asserts that Applicant’s own specification discusses a driver’s driving operation and/or lack thereof as a potential input for determining the safety operation; see Applicant’s Specification at least at [0025], [0038], [0055], and [0056] which disclose both a safety operation based on a driver attempting to switch to autonomous mode and safety operations in response to user input obtained from vehicle sensors such as head shaking or a physical status of a driver. Because Applicant’s own specification indicates different user inputs as a trigger for switching from autonomous to non-autonomous or vice-versa, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that Urano fails to disclose the limitations that Examiner previously indicated as taught by Baek; see Response at p. 15. Examiner agrees.

Applicant argues that Baek fails to remedy the deficiencies of Urano; see Response at p. 15. Specifically, Applicant points to sections of the Present Specification which are not claimed; see Response at p. 15. Examiner notes that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant’s remaining arguments are essentially the same as those addressed above and are unpersuasive for at least the same reasoning.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a location determining unit… in claim 1. Structure for this limitation, which is considered equivalent to an orientation unit, may be found in [0016]; a global positioning system (GPS).
an autonomous driving risk sensing unit… in claims 1, 18, 25, and 34. Structure for this limitation may be found in Fig. 1; the autonomous driving risk sensing unit is software that is executed by the risk prevention which comprises a processor. 
a communications unit… in claims 1, 5, 18, 26, and 35. Structure for this limitation may be found in Fig. 1; the communications unit is software that is executed by the risk prevention which comprises a processor.
automated driving risk sensing unit… in claims 6 and 7. Structure for this limitation may be found in Fig. 1; the automated driving risk sensing unit (i.e., the autonomous driving risk sensing unit) is software that is executed by the risk prevention which comprises a processor.
exterior sensing unit… in claims 6, 7, 18, 25, and 34. Structure for this limitation may be found in Fig. 1; the exterior sensing unit is software that is executed by the risk prevention which comprises a processor.
automated driving unit… in claim 8. Structure for this limitation may be found in Fig. 1; the automated driving unit (i.e., autonomous driving unit) is software that is executed by the risk prevention which comprises a processor.
an orientation unit… in claim 18. Structure for this limitation may be found in [0016]; a global positioning system (GPS).  It should be noted that since “a location determining unit” has also been interpreted to be a GPS above, “an orientation unit” may be the same GPS or one or more additional GPSs.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 18, 24-27, 30, and 33-35 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2016/0207537 (hereinafter, “Urano”) in view of U.S. Pub. No. 2018/0247538 (hereinafter, “Baek”).

Regarding claim 1, Urano discloses a driving risk classification and prevention system for a vehicle configurable to operate in an autonomous mode and a non-autonomous mode (see at least [0006] and [0059]; the vehicle may operate in a control state/autonomous driving state (i.e., autonomous mode) and a manual mode (i.e., non-autonomous mode)), the system comprising: 
a location determining unit configured to determine a location of the vehicle (see at least [0040]; the vehicle position recognition unit (i.e., location determining unit) determines the location of the vehicle based on at least a map database which may provide map information including localization of the vehicle and based on GPS information received by the GPS receiver); 
at least one sensor configured to sense proximity traffic information (see at least [0028]-[0029], and [0049]; an external sensor (e.g., at least one sensor) senses the surroundings of the vehicle (i.e., proximity information) which may include other vehicles (i.e., traffic)); 
an autonomous driving system (see at least [0006] and [0055]; the autonomous driving state interacts with subsystems and acts as an autonomous driving system); 
an autonomous driving risk sensing unit configured to sense one or more environmental parameters which are determined to interfere with autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) senses external information, such as obstacles, which may endanger the autonomous driving of the vehicle), …
a communications unit configured to receive information from an external source (see at least [0027]; the GPS receiver (i.e., communications unit) receives vehicle positioning information from at least three satellites (i.e., external source). Alternatively, see at least [0040]; the information processing center communicates with the vehicle (i.e., communications unit)); and 
a risk prevention unit comprising at least one processor and data storage comprising instructions executable by the at least one processor to (see at least [0037] and [0046]; the ECU (i.e., risk prevention unit) includes at least a processor and a memory (i.e., data storage)): 
generate a first index according to information sensed by the at least one sensor (see at least [0031]; examiner is interpreting “index” to mean “a measure of something.” The external sensor may at least measure distances to reflection points on objects); 
generate a second index according to the information received by the communications unit (see at least [0032] and [0041]; examiner is interpreting “index” to mean “a measure of something.” The GPS receiver (i.e., communications unit) measures the position information of the vehicle. Alternatively, see at least [0040]; the information processing center which stores the map database may measure position information of the vehicle (i.e., communications unit)); 
generate a third index according to information sensed by the autonomous driving risk sensing unit (see at least [0049]; the external situation recognition unit (i.e., risk sensing unit) may at least provide positional measurements to the vehicle relative to known objects); 
determine that the safety operation is required according to at least one of the first index, the second index, and the third index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation (Examiner notes that the term “safety operation” is used broadly in the present specification; see at least Present Specification at [0022]-[0026])); and 
in response to determining that the safety operation is required, send a safety operation notification and an automated driving notification to a corresponding system (see at least [0043], [0055], and [0077]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations. Additionally, the driver may be notified of whether the vehicle is in an autonomous mode or not); and
an automated driving unit linked to the risk prevention unit automatedly driving the vehicle according to the automated driving notification (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations. Additionally, the driver may be notified of whether the vehicle is in an autonomous mode or not);
wherein the safety operation comprises initiating the autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)); and 
wherein the safety operation comprises switching the vehicle to the non-autonomous mode and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).
However, Urano does not explicitly teach … the autonomous driving risk sensing unit increasing sensitivity, or a sensing frequency of the at least one sensor according to a safety operation….
Baek, in the same field of endeavor, renders obvious … the autonomous driving risk sensing unit increasing sensitivity, by increasing a sensing frequency of the at least one sensor from a first frequency to a second frequency higher than the first frequency according to a safety operation (see at least [0032], and [0116]; focusing on an object among the overall viewing area and choosing which data to generate based on the object location is considered equivalent to increasing sensitivity to the object for object avoidance (i.e., a safety operation). Examiner notes that an adjustment to the sensitivity is an obvious variant to a change in the sensing frequency; see at least Present Specification at [0014]) ….
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Urano with what one of ordinary skill in the art would consider obvious the teachings of Baek in order to improve processing of environmental information in vehicle safety situations using distance sensors such as a radar sensor; see at least Baek at [0032] and the application generally.

Regarding claim 4, Urano discloses and Baek renders obvious all of the limitations of claim 1. Additionally, Urano discloses wherein the safety operation comprises avoiding initiating the autonomous mode when a driver engages the autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0066]; a driver changing the autonomous driving on/off switch may be avoided where it is assumed the change is unintentional. This applies to situations where the driver switches the autonomous driving to “on” (i.e., when the driver engages the autonomous mode). The corresponding system is the autonomous driving system which is driven by the ECU).

Regarding claim 5, Urano discloses and Baek renders obvious all of the limitations of claim 1. Additionally, Urano discloses wherein the communications unit is further configured to send driving information of the vehicle to an external system that is external to the vehicle, the safety operation is sending the driving information to the external system, and the corresponding system is the communications unit (see at least [0040]; the information processing center (i.e., a system external to the vehicle) communicates with the vehicle (i.e., communications unit) regarding vehicle position/localization based on the communications from the vehicle which may include external sensor information (i.e., driving information)).

Regarding claim 6, Urano discloses and Baek renders obvious all of the limitations of claim 1. Additionally, Urano discloses wherein: the safety operation comprises: 
disabling or enabling at least one sensor of the at least one sensor (see at least [0008], [0047], and [0077]; when the autonomous driving state is enabled, it also enables the ECU in an autonomous mode (i.e., automated driving risk sensing unit)); and
the corresponding system comprises an external sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 7, Urano discloses and Baek renders obvious all of the limitations of claim 1. Additionally, Urano discloses wherein: the corresponding system comprises an external sensing unit and the autonomous driving risk sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 8, Urano discloses and Baek renders obvious all of the limitations of claim 1. Additionally, Urano discloses wherein the safety operation comprises automatedly driving the vehicle (see at least [0109]; the vehicle is driven by the actuator which interfaces with the ECU to implement autonomous driving actions, and the autonomous actions signaled by the ECU are the safety operations).

Regarding claim 18, Urano discloses an autonomous driving risk sensing system used for a vehicle having an autonomous driving system for a vehicle configurable to operate in an autonomous mode and a non-autonomous mode (see at least [0006] and [0059]; the vehicle may operate in a control state/autonomous driving state (i.e., autonomous mode) and a manual mode (i.e., non-autonomous mode)), comprising: 
an autonomous driving risk sensing unit configured to sense information which are determined to interfere with autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) senses external information, such as obstacles, which may endanger the autonomous driving of the vehicle); 
an orientation unit configured to confirm a location of the vehicle (see at least [0040]; the vehicle position recognition unit (i.e., orientation unit) determines the location of the vehicle based on at least a map database which may provide map information including localization of the vehicle and based on GPS information received by the GPS receiver); 
an exterior sensing unit configured to sense information external to the vehicle (see at least [0028]-[0029], and [0049]; an external sensor (e.g., an exterior sensing unit) senses the surroundings of the vehicle (i.e., external information));  
a communications unit linked to the orientation unit and configured to receive information corresponding to the location of the vehicle (see at least [0027]; the GPS receiver (i.e., communications unit) receives vehicle positioning information from at least three satellites (i.e., external source). Alternatively, see at least [0040]; the information processing center communicates with the vehicle (i.e., communications unit)); and 
a risk prevention unit linked to the orientation unit, the exterior sensing unit, the autonomous driving risk sensing unit and the communications unit, the risk prevention unit comprising at least a processor and a data storage device (see at least [0037], [0046], [0051] and [0054]; the ECU (i.e., risk prevention unit) includes at least a processor and a memory (i.e., data storage). A traveling plan for autonomous control is generated by the ECU based on information from the external sensor (i.e., exterior sensing unit), the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation); 
and an automated driving unit linked to the risk prevention unit automatedly driving the vehicle according to a safety operation notification (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations),
wherein the data storage device comprises instructions executable by the at least one processor so that the risk prevention unit is configured to generate a first index according to the information sensed by the exterior sensing unit (see at least [0031]; examiner is interpreting “index” to mean “a measure of something.” The external sensor may at least measure distances to reflection points on objects), generate a second index according to the information received by the communications unit (see at least [0032] and [0041]; examiner is interpreting “index” to mean “a measure of something.” The GPS receiver (i.e., communications unit) measures the position information of the vehicle. Alternatively, see at least [0040]; the information processing center (i.e., communications unit) which stores the map database may measure position information of the vehicle), generate a third index according to the information sensed by the autonomous driving risk sensing unit (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) may at least provide positional measurements to the vehicle relative to known objects), determine to perform a safety operation according to the first index, the second index and the third index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU (i.e., risk prevention unit) based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation), …the corresponding system performing the safety operation according to the safety operation notification (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations) ;
wherein the safety operation comprises initiating the autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)); and 
wherein the safety operation comprises switching the vehicle to the non-autonomous mode and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).
.
However, Urano does not explicitly teach … the safety operation increasing sensitivity, or a sensing frequency of at least one sensor in the exterior sensing unit, and send a safety operation notification to a corresponding system….
Baek, in the same field of endeavor, renders obvious … the safety operation increasing sensitivity by increasing a sensing frequency of at least one sensor from a first frequency to a second frequency higher than the first frequency in the exterior sensing unit, and send a safety operation notification to a corresponding system (see at least [0032], and [0116]; focusing on an object among the overall viewing area and choosing which data to generate based on the object location is considered equivalent to increasing sensitivity to the object for object avoidance (i.e., a safety operation). Examiner notes that an adjustment to the sensitivity is an obvious variant to a change in the sensing frequency; see at least Present Specification at [0014]) ….
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Urano with what one of ordinary skill in the art would consider obvious based on the teachings of Baek in order to improve processing of environmental information in vehicle safety situations using distance sensors such as a radar sensor; see at least Baek at [0032] and the application generally.

Regarding claim 22, Urano discloses and Baek renders obvious all of the limitations of claim 18. Additionally, Urano discloses wherein the safety operation is initiating the autonomous driving of the vehicle and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)).

Regarding claim 23, Urano discloses and Baek renders obvious all of the limitations of claim 18. Additionally, Urano discloses wherein the safety operation comprises switching the vehicle to be the non-autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).

Regarding claim 24, Urano discloses and Baek renders obvious all of the limitations of claim 18. Additionally, Urano discloses wherein the safety operation comprises avoiding initiating the autonomous driving when a driver initiates the autonomous driving of the vehicle, and the corresponding system is the autonomous driving system (see at least [0045] and [0066]; a driver changing the autonomous driving on/off switch may be avoided where it is assumed the change is unintentional. This applies to situations where the driver switches the autonomous driving to “on” (i.e., when the driver engages the autonomous mode). The corresponding system is the autonomous driving system which is driven by the ECU).

Regarding claim 25, Urano discloses and Baek renders obvious all of the limitations of claim 18. Additionally, Urano discloses wherein: the safety operation comprises: 
disabling or enabling at least one sensor of the exterior sensing unit (see at least [0008], [0047], and [0077]; when the autonomous driving state is enabled, it also enables the ECU in an autonomous mode (i.e., automated driving risk sensing unit)); and 
the corresponding system comprises the exterior sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 26, Urano discloses and Baek renders obvious all of the limitations of claim 18. Additionally, Urano discloses wherein the communications unit is further configured to send driving information of the vehicle to an external system external to the vehicle, the safety operation is sending the driving information to the external system, and the corresponding system is the communications unit (see at least [0040]; the information processing center (i.e., a system external to the vehicle) communicates with the vehicle (i.e., communications unit) regarding vehicle position/localization based on the communications from the vehicle which may include external sensor information (i.e., driving information)).

Regarding claim 27, Urano discloses a driving risk classification and prevention method for a vehicle configurable to operate in an autonomous mode or a non-autonomous mode (see at least [0006] and [0059]; the vehicle may operate in a control state/autonomous driving state (i.e., autonomous mode) and a manual mode (i.e., non-autonomous mode)), comprising: 
sensing information external to the vehicle (see at least [0028]-[0029], and [0049]; an external sensor (e.g., at least one sensor) senses the surroundings of the vehicle (i.e., proximity information) which may include other vehicles (i.e., traffic));
generating a first index according to the information external to the vehicle (see at least [0031]; examiner is interpreting “index” to mean “a measure of something.” The external sensor may at least measure distances to reflection points on objects);
confirming a location of the vehicle (see at least [0040]; the vehicle position recognition unit (i.e., location determining unit) determines the location of the vehicle based on at least a map database which may provide map information including localization of the vehicle and based on GPS information received by the GPS receiver);
receiving information corresponding to the location (see at least [0027]; the GPS receiver (i.e., communications unit) receives vehicle positioning information from at least three satellites (i.e., external source). Alternatively, see at least [0040]; the information processing center communicates with the vehicle (i.e., communications unit));
generating a second index according to the information corresponding to the location (see at least [0032] and [0041]; examiner is interpreting “index” to mean “a measure of something.” The GPS receiver (i.e., communications unit) measures the position information of the vehicle. Alternatively, see at least [0040]; the information processing center which stores the map database may measure position information of the vehicle (i.e., communications unit)); 
receiving one or more factors which are determined to interfere with autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) senses external information, such as obstacles, which may endanger the autonomous driving of the vehicle);
generating a third index according to the one or more factors which are determined to interfere with the autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., risk sensing unit) may at least provide positional measurements to the vehicle relative to known objects);
determining to perform a safety operation according to at least the first index and the second index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU (i.e., risk prevention unit) based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation); 
… sending a safety operation notification to a corresponding system, the corresponding system automatedly driving the vehicle according to the safety operation notification (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations) ;
wherein the safety operation comprises initiating the autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)); and 
wherein the safety operation comprises switching the vehicle to the non-autonomous mode and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).
However, Urano does not explicitly teach … increasing sensitivity or a sensing frequency of at least one sensor according to the safety operation ….
Baek, in the same field of endeavor, renders obvious … increasing sensitivity by increasing a sensing frequency of at least one sensor from a first frequency to a second frequency higher than the first frequency according to the safety operation (see at least [0032], and [0116]; focusing on an object among the overall viewing area and choosing which data to generate based on the object location is considered equivalent to increasing sensitivity to the object for object avoidance (i.e., a safety operation). Examiner notes that an adjustment to the sensitivity is an obvious variant to a change in the sensing frequency; see at least Present Specification at [0014]) ….
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Urano with what one of ordinary skill in the art would consider obvious based on the teachings of Baek in order to improve processing of environmental information in vehicle safety situations using distance sensors such as a radar sensor; see at least Baek at [0032] and the application generally.

Regarding claim 30, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the vehicle comprises an autonomous driving system, and determining to perform the safety operation comprises determining whether to perform the safety operation further according to the third index in addition to the first index and the second index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU (i.e., risk prevention unit) based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation).

Regarding claim 31, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises initiating the autonomous driving, and the corresponding system is an autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)).

Regarding claim 32, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises stopping the autonomous driving when the vehicle is autonomously driven, and the corresponding system is an autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).

Regarding claim 33, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises avoiding initiating the autonomous driving when a driver initiates the autonomous driving of the vehicle, and the corresponding system is an autonomous driving system (see at least [0045] and [0066]; a driver changing the autonomous driving on/off switch may be avoided where it is assumed the change is unintentional. This applies to situations where the driver switches the autonomous driving to “on” (i.e., when the driver engages the autonomous mode). The corresponding system is the autonomous driving system which is driven by the ECU).

Regarding claim 34, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises: 
disabling or enabling at least one sensor; and 
the corresponding system comprises an exterior sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 35, Urano discloses and Baek renders obvious all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises sending driving information of the vehicle to an external system external to the vehicle, and the corresponding system is a communications unit (see at least [0040]; the information processing center (i.e., a system external to the vehicle) communicates with the vehicle (i.e., communications unit) regarding vehicle position/localization based on the communications from the vehicle which may include external sensor information (i.e., driving information)).

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pub. No. 2017/0090480 which relates to safety analysis for autonomous driving including a communication interface with occupants; and
U.S. Pub. No. 2014/0303827 which relates to transitioning autonomous control to and from a vehicle driver. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663